         Case: 3:21-cv-00264-jdp Document #: 1 Filed: 04/19/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WISCONSIN


 SUSAN CAMPBELL,                                                       Case No. 21-cv-264

                 Plaintiff,

 vs.

 NATIONAL CREDIT SYSTEMS, INC.,

                Defendant.



                                          COMPLAINT



       NOW COMES Plaintiff Susan Campbell, by and through her attorney, Nathan

DeLadurantey of DeLadurantey Law Office, LLC and complains of Defendant National Credit

Systems, Inc., and alleges to the best of her knowledge, information and belief formed after an

inquiry reasonable under the circumstances, the following:

                                        INTRODUCTION

                                        Nature of the Action

       1.      This lawsuit arises from the illegal collection attempts of Defendant.

       2.      Causes of Action herein are brought under the Fair Debt Collection Practices Act,

15 U.S.C. § 1692 et seq. (“FDCPA”)

                                       Jurisdiction and Venue

       3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.

       4.      This Court also has jurisdiction under 15 U.S.C. § 1692 as it is an action to enforce

liability created by the FDCPA within one year from the date on which the violation occurred.
         Case: 3:21-cv-00264-jdp Document #: 1 Filed: 04/19/21 Page 2 of 6




        5.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.

        6.      Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendant is subject to

personal jurisdiction in Wisconsin, since they do business in Wisconsin.

                                                Parties

        7.      Plaintiff Susan Campbell (hereinafter “Plaintiff”) is a natural person who resides in

the County of Dane, State of Wisconsin.

        8.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1962a(3).

        9.      Defendant National Credit Systems, Inc. (“Defendant”) is a company with a

principal office address at 3750 Naturally Fresh Blvd., Atlanta, GA 30349. Defendant’s registered

agent is C T Corporation System, 301 S. Bedford Street, Suite 1, Madison, WI 53703.

        10.     Defendant is a “debt collector” pursuant to 15 U.S.C. § 1692a(6).

                                          BACKGROUND

        11.     In 2020, Plaintiff filed a Chapter 7 Bankruptcy Petition in the United States

Bankruptcy Court for the Western District of Wisconsin, case number 3-20-12036-cjf.

        12.     The Plaintiff owed a debt to a non-party landlord (Stonewood UI, LLC) at the time

of filing, and listed that debt to the non-party.

        13.     The United States Bankruptcy Court for the Western District of Wisconsin sent

notice of bankruptcy by to non-party regarding the Plaintiff’s bankruptcy.

        14.     The non-party had actual and/or constructive notice of the bankruptcy filing.




                                                    2
             Case: 3:21-cv-00264-jdp Document #: 1 Filed: 04/19/21 Page 3 of 6




        15.      The bankruptcy case proceeded uneventfully, and Plaintiff thereafter received her

discharge of debts in February 26, 2021. This discharge operates as an injunction and prevents the

non-party from attempting to collect the debt from Plaintiff.

        16.      The United States Bankruptcy Court for the Western District of Wisconsin sent

notice of the bankruptcy discharge to the non-party.

        17.      After the bankruptcy was completed, the non-party hired Defendant to collect the

discharged Debt from Plaintiff.

        18.      Defendant made a collection call to Plaintiff, seeking to collect the debt.

        19.      Plaintiff stated she had filed for bankruptcy, offered to provide her case number

and her bankruptcy attorney’s contact information.

        20.      Defendant’s collection agent indicated it was not interested in such information,

and persisted in attempting to collect the debt from Plaintiff.

        21.      Defendant thereafter sent a collection letter directly to the Plaintiff.

        22.      Defendant has actual and/or constructive notice of the bankruptcy discharge.

        23.      Because of the bankruptcy, Defendant is barred from making or directing any

collection efforts on the discharged debt.

        24.      Defendant has communicated and engaged in debt collection directly with the

Plaintiff.

        25.      Plaintiff grew distressed and concerned by the collection attempt, incurring actual

damages in the form of emotional distress, along with other actual damages.

        26.      Defendant had actual and/or constructive knowledge of Plaintiff’s bankruptcy

discharge. Defendant was not deterred by this evidence, but proceeded to collect in addition to

contacting a represented party.



                                                    3
         Case: 3:21-cv-00264-jdp Document #: 1 Filed: 04/19/21 Page 4 of 6




          Count 1 – Violations of the Fair Debt Collection Practices Act, (15 U.S.C. §1692)

       27.       Plaintiff incorporates by reference all of the above-paragraphs of this Complaint as

though fully stated herein.

       28.       Plaintiff is a consumer as defined by 15 U.S.C. §1692a(3).

       29.       The foregoing acts of the Defendant and its agents constitute numerous and

multiple violations of the FDCPA including, but not limited to, 15 U.S.C. §§ 1692c(a)(2), 1692e,

1692e(2), 1692e(5), 1692e(10), 1692f, and 1692f(1) with respect to Plaintiff.

       30.       Specifically, under 15 U.S.C. § 1692c(a)(2) a debt collector cannot communicate

directly with a consumer when they know the consumer is represented by a lawyer, which

Defendant did.

       31.       Specifically, under 15 U.S.C. § 1692e(2), a debt collector cannot make a false

representation about the amount of debt owed, which they did when they directly contacted

Plaintiff about a debt discharged in bankruptcy.

       32.       Specifically, under 15 U.S.C. § 1692e(5), a debt collector cannot threaten to take

any action they legally cannot take, which they did when they directly contacted Plaintiff about a

debt discharged in bankruptcy.

       33.       Under 15 U.S.C. § 1692e(10), a debt collector cannot use false representation or

deceptive means to collect, which they did when they directly contacted Plaintiff about a debt

discharged in bankruptcy.

       34.       Under 15 U.S.C. § 1692f(1), a debt collector cannot collect an amount which it is

not authorized to collect, which they did when they directly contacted Plaintiff about a debt

discharged in bankruptcy.




                                                   4
            Case: 3:21-cv-00264-jdp Document #: 1 Filed: 04/19/21 Page 5 of 6




       35.       Plaintiff has suffered actual damages as a result of these illegal collection

communications, as stated above.

       36.       Plaintiff is entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory

damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable

attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

            Count 2 – Violations of the Wisconsin Consumer Act (Wis. Stat. 427.104)

       37.       Plaintiff incorporates by reference all the foregoing paragraphs.

       38.       Wis. Stat. 427.104(1)(h) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (h) Engage in other conduct which can reasonably be expected to threaten or

harass the customer or a person related to the customer.”

       39.       Defendant violated Wis. Stat. 427.104(1)(h) when Defendant engaged in the above

referenced collection attempts.

       40.       Wis. Stat. 427.104(1)(i) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (i) Use obscene or threatening language in communicating with the customer…”

       41.       Defendant violated Wis. Stat. 427.104(1)(i) when Defendant used harassing and

threatening language with Plaintiff, when they engaged in the above referenced collection

attempts.

       42.       Plaintiff suffered actual damages as result of Defendant’s violations of Wis. Stat.

427.104(1)(h) and Wis. Stat. 427.104(1)(j).

       43.       Plaintiff is entitled to all of the remedies identified in Wis. Stat. 427.105 and Wis.

Stat. 425.304.




                                                   5
            Case: 3:21-cv-00264-jdp Document #: 1 Filed: 04/19/21 Page 6 of 6




                                              Trial by Jury

           Plaintiff is entitled to, and hereby respectfully demands a trial by jury on all issues so

triable.



           WHEREFORE, Plaintiff prays that this Court will enter judgment against Defendant as
follows:
           A.     Actual damages in an amount to be determined at trial pursuant to 15 U.S.C. §
                  1692k(a)(1);
           B.     Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
           C.     Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);
           D.     For an award of actual damages, statutory damages, punitive damages (if the
                  evidence at trial so warrants), actual costs, and attorneys’ fees, under Wis. Stat.
                  427.105 and 425.304; and
           E.     For such other and further relief as may be just and proper.




           Dated this 19th day of April, 2021.


                                                  s/ Nathan E. DeLadurantey
                                                  Nathan E. DeLadurantey, 1063937
                                                  DELADURANTEY LAW OFFICE, LLC
                                                  330 S. Executive Drive, Suite 109
                                                  Brookfield, WI 53005
                                                  (414) 377-0515
                                                  E: nathan@dela-law.com
                                                  Attorneys for the Plaintiff




                                                     6
